DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/176,178, application filed on 02/15/2021.  Claims 1-14 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 02/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Reinschke (US PG Pub No. 2013/0307477).
7.          With respect to claim 1, Reinschke teaches:
 a main body having a base portion positioned below said surface level of said substructure and a charging portion (see main body Fig 1A at 700 and 40 – charging unit stowed under the ground and comes up for use, para 57-58, 65), 
wherein said charging portion includes an electrical outlet for connection to said electric vehicle (see electrical connection to vehicle at 120, 21/121 at Fig 1A), 
lifting means for moving said charging portion between a first position (see lifting means at 700 of Fig 1A, see lifting device, para 63), 
in which said charging portion is located in said base portion, and a second position (see charging post 110/113/100 to charge vehicle, para 64), 
in which said charging portion is in a raised location out of said base portion and above said surface level of said substructure (see lifting charging post out of ground to charge vehicle, para 63-66, Fig 1A), 
a lifting controller to activate said lifting means to move said charging portion between said first position and said second position (see controller for lifting device, para 62-65), 
wherein said charging station includes a control panel to provide operated control via a user interface to facilitate access to, and use of, said charging station (see control panel, see input device and display for user to control interface and charger, para 60-65), and 
(see lifting mechanism to bring charging post completely out of ground and accessible to user, 113 of Fig 1A can be an outlet in which a plug can connect, para 64), and 
from said second position to said first position and to activate said charging station to charge said vehicle when said charging portion is in said first position within said base portion (see lowering charging post back into original position under ground, para 63).

8.          With respect to claim 2, Reinschke teaches:
in which said first position of said charging station is substantially flush with said surface level of said substructure such that none of said charging station is above said substructure (see Fig 1B, showing charging post completely in ground and flush with road/earth surface, para 63).

9.          With respect to claim 3, Reinschke teaches:
in which said charging portion is moved to said second position in response to user input provided to said user interface to cease charging said vehicle (see user interface, controller and display unit for user to input starting, ending, or otherwise controlling charging station functionality, para 15-19).

Reinschke teaches:
 in which said charging portion moves to said second position in a housing and said housing includes a lid, wherein said lid is flush with said substructure when said charging portion is in said base portion in said first position, and said housing and said charging portion are stored in said base portion within said substructure when said charging portion is in said first position (see cover 604 which seals in the charging post in a first position, para 80).

11.          With respect to claim 5, Reinschke teaches:
in which said lid of said housing is operable when open to provide access to said electrical outlet of said charging portion and includes a lid closure sensor that is operable to detect that said lid is closed, wherein said charging portion will start lowering to said first position and charging said vehicle when said lid has been detected as being closed (lid opens, charging post can move to a second position, charging plug/outlet is accessible, para 75-83, Fig 1A-1B).

12.          With respect to claim 6, Reinschke teaches:
 in which said housing is provided as a telescoping pillar operable to extend from said base portion when said charging portion is in said second position (see lifting mechanism which can raise the charging post to a second position, Fig 1A, para 60-65)

13.          With respect to claim 11, Reinschke teaches:
(see user interface, controller and display unit for user to input starting, ending, or otherwise controlling charging station functionality, para 15-19).

14.          With respect to claim 12, Reinschke teaches:
in which said user interface is provided on an application executing on a computer processor enabled device, wherein said computer processor enabled device is selected from a group consisting of laptop computers, smart mobile phones, computer tablets and computer pads (see operator user interface, computer taking user input, para 15-18).

15.          With respect to claim 13, Reinschke teaches:
in which said charging station is provided with an identifier and can be selected by said identifier using said user interface (operator’s information, including amount of money to pay for charging, para 16-20).

16.          With respect to claim 14, Reinschke teaches:
 in which said control panel includes payment facilities to pay for use of said charging station (operator’s information, including amount of money to pay for charging, para 16-20).
Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinschke (US PG Pub No. 2013/0307477) in view of FREELING-WILKINSON (US PG Pub No. 2021/0053456).

19.          With respect to claim 7, Reinschke appears to be silent regarding:
in which said housing includes an arrangement of inter-fitting nested shell structures operable to collapse into one another as said charging portion moves from said second position to said first position.
However, FREELING-WILKINSON teaches:
in which said housing includes an arrangement of inter-fitting nested shell structures operable to collapse into one another as said charging portion moves from said second position to said first position (see nested portions of a vehicle charging apparatus, where the portions collapse within one another in a retracted configuration in order to return to the underground state, para 16, Abstract).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated FREELING-WILKINSON’s collapsible nested portions into the invention of Reinschke in a manner that would simplify the process of moving the charging apparatus above the ground to a state where a user/operator can use it.

20.          With respect to claim 8, FREELING-WILKINSON teaches:
 including a water sensor for detecting water, wherein said water sensor triggers said lifting controller to move and maintain said charging portion in said second position above said substructure and said charging controller is operable to activate said charging station to charge said vehicle when said charging portion is in said second position. (protection for the intrusion of water, para 25; allowing penetrated water to drain away through draining apertures, para 37)

21.          With respect to claim 9, FREELING-WILKINSON teaches:
including a water pumping means to drain said main body of said charging station (protection for the intrusion of water, para 25; allowing penetrated water to drain away through draining apertures, para 37).

22.          With respect to claim 10, FREELING-WILKINSON teaches:
(protection for the intrusion of water, para 25; allowing penetrated water to drain away through draining apertures, para 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) syst+em.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851